      Case 4:20-cv-00243-SHR Document 24 Filed 03/01/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Kathleen Hoffard,                                No. CV-20-00243-TUC-SHR
10                 Plaintiff,                         Order Re: Supplemental Briefing
11   v.
12   County of Cochise,
13                 Defendant.
14
15         Pending before the Court is Defendants’ Motion to Dismiss (Doc. 11). Plaintiff has
16   requested the opportunity “to brief the genuine issues of material fact” should the Court

17   convert the Motion to Dismiss into a motion for summary judgment. Accordingly,
18         IT IS ORDERED the parties shall submit additional briefing addressing:

19   (1) whether the Court should convert the Motion to Dismiss to a motion for summary

20   judgment; and (2) any genuine issues of material fact.
21         IT IS FURTHER ORDERED Defendants shall file their supplemental brief on or
22   before Monday, March 29, 2021; Plaintiff shall file her brief on or before Monday, April

23   12, 2021; and Defendants shall file their reply on or before Monday, April 19, 2021.

24         Dated this 26th day of February, 2021.

25
26
27
28
